Citation Nr: 1234806	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased compensable disability rating for left leg shin splints/stress fracture.

2.  Entitlement to an increased compensable disability rating for right leg shin splints/stress fracture.

3.  Entitlement to an increased compensable disability rating for a left ankle sprain.

4.  Entitlement to an increased compensable disability rating for a right ankle sprain.

5.  Entitlement to an effective date prior to May 31, 2006, for the grant of a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1997 to February 2005; she additionally had periods of active service as a member of the Reserve.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a February 2010 decision, the Board denied entitlement to an effective date prior to May 31, 2006, for the grant of a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court affirmed, vacated and remanded the Board's decision. 

In an April 2012 decision, the Board remanded the issue of entitlement to an effective date prior to May 31, 2006, for the grant of a TDIU for further development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an increased compensable disability rating for a right ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left leg shin splints/stress fracture are productive of pain, but are not manifested by malunion of the tibia or fibula and there is no evidence to suggest that this disability causes any knee or ankle disability. 

2.  The Veteran's right leg shin splints/stress fracture is productive of pain, but is not manifested by malunion of the tibia or fibula and there is no evidence to suggest that this disability causes any knee or ankle disability. 

3.  The Veteran has full range of motion of the left ankle.

4.  An informal claim for a TDIU was received on December 16, 2005, the date of a VA examination.


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable evaluation for left leg shin splints/stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2011).

2.  The criteria for an increased compensable evaluation for right leg shin splints/stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2011).

3.  The criteria for an increased compensable disability rating for a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2011).

4.  The criteria for an effective date of December 16, 2005, but no earlier, for the grant of a TDIU are met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.151(a), 3.155(a), 3.157, 3.340, 3.341, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of entitlement to an effective date earlier than May 31, 2006, for the grant of a TDIU, the Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

Regarding the increased ratings claims, the RO provided notice to the Veteran in an October 2010 letter, prior to the date of the issuance of the appealed May 2011 rating decision.  The October 2010 letter explained what information and evidence was needed to substantiate a claim for increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's April 2005, December 2005, July 2006 and November 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by her representative, on her behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Increased Ratings

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31 (2011). 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II. 

A.  Shin Splints

As the Veteran's left and right leg shin splints disabilities have similar factual backgrounds and analysis, they will be addressed together.

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected bilateral shin disabilities in September 2010.  

The Veteran underwent a VA examination in November 2010.  The examiner noted that since the Veteran's last VA examination in 2006, the Veteran had reported gradually worsening pain in her shins that were painful to pressure.  She had flares two times a week after standing.  They could flare separately or together with the knees.  The pain was rated at a 6/10 with swelling.  She could dress, undress and drive without assistance.  Standing, walking, sitting and running are the same.  Stair climbing was painful with flares.  She estimated that she might miss one day per month due to flares if she were working.  She did not limp due to her shins and she did not use any assistive devices or braces.  She treated her shin pain with Tylenol.  On examination, the shins showed mild swelling and moderate tenderness bilaterally but with no warmth or redness.  X-rays of the left and right tibia and fibula showed no evidence of bone, joint or soft tissue abnormality.  The diagnosis was chronic bilateral painful shin splints and stress fractures healed without residual.

The Veteran's service-connected bilateral shin splints are currently rated noncompensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 [impairment of the tibia and fibula], See 38 C.F.R. § 4.27 (2011) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen]; see also 38 C.F.R. § 4.27 (2011) [unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99"].

"Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running.  It may result from a specific injury, such as a tibial stress fracture.  (See www.merck.com/mmpe/sec21/ch324/).  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1742 (30th ed. 2003). 

There is no rating code for shin splints.  The Veteran's service-connected disability is therefore rated by analogy.  See 38 C.F.R. § 4.20 (2011) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The Board has considered whether another rating code or codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Diagnostic Code 5262 for impairment of the tibia and fibula provides for a 10 percent rating where there is slight knee or ankle disability, with malunion of the tibia and fibula.  A 20 percent rating is warranted where there is moderate knee or ankle disability, with malunion of the tibia and fibula.  A 30 percent rating is warranted where there is marked knee or ankle disability, with malunion of the tibia and fibula, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.

The Board observes that the words "slight", "moderate," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  The Board observes that "slight" is defined as "small in amount or extent; not great or intense."  See Webster's New World Dictionary, Third College Edition (1988), 1262.

In order to warrant a compensable rating for the disability, the evidence must show the presence of periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Otherwise, the evidence must show the presence of or the functional equivalent of slight knee or ankle disability, to include consideration of the effects of pain, incoordination, lack of endurance, and fatigability.  See DeLuca; supra.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262. 

Initially, the Board finds that a 10 percent evaluation is not for application under 38 C.F.R. § 4.59.  The November 2010 VA examiner indicated that the Veteran's shin splints did not affect any joints.  While the Veteran complained of pain in her shins, and the VA examination showed mild swelling and moderate tenderness of the shins bilaterally, the evidence establishes that there was no functional impairment attributable to the Veteran's shin splints of the left and right legs.  Thus, a 10 percent rating is not for application under 38 C.F.R. § 4.59.

Additionally, while the evidence shows that the Veteran has knee and ankle disabilities, there is no X-ray evidence of malunion of the tibia and fibula.  Therefore, an increased rating of 10 percent is not warranted under Diagnostic Code 5262. 

The Board notes that the Veteran is currently separately rated for disabilities in her knees and ankles, and there is no medical evidence of additional disability to either her knees or ankles as a result of her service-connected shin splints/stress fractures.

For all the foregoing reasons, the Board finds that the claim for higher compensable ratings for left leg and right leg shin splints/stress fractures, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Left Ankle

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected bilateral ankle disabilities in September 2010.  

The Veteran underwent a VA examination in November 2010.  She reported that since her last VA examination in 2005, her ankles had become gradually worse and more unstable.  She had sprained her left ankle two times in the past year.  She turned her ankles without a sprain on a weekly basis.  The pain can last one day with a turning on a weekly basis without a sprain and last one to two weeks when she sprained her ankle.  The pain was rated at 5/10 with stiffness and swelling but no locking.  Frequent instability was noted.  Activities of daily living were not impaired.  Standing, walking and sitting were not impaired.  Stair climbing was painful on her ankles, whether she was having a flare up or not and this tended to be where she had instability.  She estimated that she might miss 12 days during the year because of her sprains.  She will limp when she is having a sprain.  She has braces that she wears frequently and wore high tipped boots frequently which were helpful.  When she got a sprain, she will use wraps which are helpful and also some crutches.  Otherwise, she did not use assistive devices.  She treated her sprains with heat, ice, Aspercreme and Tylenol which was helpful.  On examination, the ankles showed no swelling or instability and there was normal alignment.  The left lateral malleous only was tender.  Range of motion of the bilateral ankles demonstrated 0 to 20 degrees dorsiflexion without pain and plantar flexion of 0 to 45 degrees without pain.  The examiner noted that there was no change in active or passive range of motion during repeat testing (3 times) against resistance and no additional losses of range of motion are observed for bilateral ankles, bilateral knees due to painful motion, weakness, impaired endurance, incoordination or instability.  An x-ray of the left ankle was normal as there was no evidence of bone, joint or soft tissue abnormality.  The diagnosis was recurrent bilateral ankle sprains.

An August 2011 x-ray of the left ankle revealed normal appearance of the joint mortise and adjacent bony structures.  There were no fractures, dislocation, or significant degenerative changes seen.  There was soft tissue swelling around the joint.  The impression was a normal appearance of the bony structures.

Based on the evidence, the Board finds that a compensable evaluation for the Veteran's left ankle disability is not warranted.

On examination, the Veteran reported pain and instability in her left ankle but the range of motion of the left ankle was normal without pain.  In the absence of any limitation of motion, there is no basis on which a higher evaluation may be assigned. 

Additionally, the examiner found that there was no change in active or passive range of motion during repeat testing (3 times) against resistance and no additional losses of range of motion are observed for the left ankle due to painful motion, weakness, impaired endurance, incoordination or instability.

There is no indication that there is any functional loss or impairment of the left ankle.  Thus, the noncompensable rating adequately addresses the subjective complaints and the objective findings regarding the Veteran's left ankle sprain.  See Deluca, 8 Vet. App. 202. 

For all the foregoing reasons, the Board finds that the claim for a higher compensable rating for a left ankle sprain, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's shin and ankle disabilities are appropriately contemplated by the rating schedule as described in detail above.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Entitlement to an effective date prior to May 31, 2006, for the grant of a TDIU.

The Veteran contends that an effective date for the award of a TDIU is assignable prior to May 31, 2006.   Specifically, she testified that while she was previously denied an earlier effective date for the grant of a TDIU based on a finding that her service connected disabilities did not meet the scheduler requirements, she actually met these requirements as her service-connected migraine headaches, depression and temporomandibular joint (TMJ) dysfunction were of a common etiology.

Laws and Regulations

A TDIU rating may be assigned where a claimant's schedular disability rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

The evidence must show that a claimant is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the central question is "whether the [claimant's] service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the claimant could find employment.  See Van Hoose, 4 Vet. App. at 363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a claimant's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363. 

A TDIU may also be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b) , for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, a TDIU claim may be referred for extraschedular consideration.  38 C.F.R. § 3.321(b).  The Board does not have jurisdiction to assign an extraschedular rating in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Rather, consideration of whether an extraschedular rating is assignable must be referred to the RO, who requests such consideration by the Under Secretary Benefits or by the Director of Compensation and Pension Services. 

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354   (Fed. Cir. 1999).  An effective date for increased disability compensation, which includes a TDIU rating, shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application for TDIU is received within one year from such date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2); Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  "An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year ("look-back") period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  However, a claim for a TDIU may not be a freestanding claim, but may also be a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement to service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009);  see also Norris v. West, 12 Vet. App. 413, 420 (1999).

Furthermore, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present [ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Massie, 25 Vet. App. at 133.

In making such determinations, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Factual Background and Analysis

In this case, the Veteran filed a formal claim for TDIU (on VA Form 21-8940) in May 2006.  Entitlement to compensation for TDIU was granted in a June 2007 rating decision, effective from May 31, 2006, the date the claim was received.  The effective date of this award is the subject of this review. 

In addition to TDIU, the Veteran has service connection for the following disabilities: chronic migraines evaluated at 30 percent from February 16, 2005, and at 50 percent from May 31, 2006; depression, sleep disorder and obsessive compulsive disorder evaluated at 30 percent from February 16, 2005, and at 50 percent from February 7, 2008; TMJ dysfunction evaluated at 10 percent from February 16, 2005, and at 20 percent from May 31, 2006; right shoulder dislocation evaluated at 10 percent from February 16, 2005; bilateral tinnitus evaluated at 10 percent from February 16, 2005; lumbar degenerative joint disease with sciatica and strain, and with herniated nucleus pulposus, evaluated at 0 percent from February 16, 2005, and at 10 percent from May 31, 2006; right knee retropatellar pain syndrome evaluated at 0 percent from February 16, 2005, and at 10 percent from September 29, 2010; left knee retropatellar pain syndrome evaluated at 0 percent from February 16, 2005 and at 10 percent from September 29, 2010; right leg shin splints/stress fracture evaluated at 0 percent from February 16, 2005; left leg shin splints/stress fracture evaluated at 0 percent from February 16, 2005; right ankle sprain evaluated at 0 percent from February 16, 2005; left ankle sprain evaluated at 0 percent from February 16, 2005; status post fracture of the left foot and left fifth digit with spur, evaluated at 0 percent from February 16, 2005; bilateral hearing loss evaluated at 0 percent from February 16, 2005; deviated septum, status post surgery, evaluated at 0 percent from February 16, 2005; chronic sinusitis evaluated at 0 percent from February 16, 2005; and acne vulgaris evaluated at 0 percent from February 16, 2005.  Her combined evaluation for compensation is 60 percent from February 16, 2005, 80 percent from May 31, 2006, and 90 percent from February 7, 2008. 

As noted above, the date of claim is May 31, 2006, and under the law, the earliest possible effective date for the Veteran's claim would be May 31, 2005, one year prior to the receipt of the TDIU claim.  The Board must examine the claims file to determine whether there are any other documents, including medical records, that could be construed as an informal claim under 38 C.F.R. § 3.155 prior to May 2006.  

With respect to whether the Veteran met the schedular criteria for a TDIU prior to the currently assigned effective date of May 31, 2006, as previously noted, the Veteran did not meet the percentage thresholds set forth under 38 C.F.R. § 4.16(a)  prior to May 31, 2006.  Indeed, her total combined rating during that time period was 60 percent, with no single disability rated at 60 percent or more.  

Effective May 31, 2006, however, the Veteran's combined rating rose to 80 percent, and her chronic migraines were rated at 50 percent.  Therefore, the Veteran first met the regulatory requirements for TDIU on May 31, 2006, which is also the effective date currently in place. 

The Board notes however, that the Veteran's migraine headaches, TMJ and depression were of a common etiology.  As of February 16, 2005, the combined value for the Veteran's migraine headaches, TMJ and depression disability was 60 percent.  Thus, as these disabilities are of a common etiology, the Veteran had a single disability rated at 60 percent and met the regulatory requirement for a TDIU on February 16, 2005.  38 C.F.R. § 4.25 (2011) (combined ratings table).  Thus, the percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

However, the analysis does not end there; the Board must determine whether the Veteran meets the criteria for a TDIU as of that date as well.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The ultimate question in determining the effective date for TDIU is when was it factually ascertainable that the service connected disabilities rendered the Veteran unemployable.  

In a September 2005 treatment note from the U.S. Air Force Academy, the Veteran informed the doctor that she had not yet found a job, but that she was volunteering in a veterinary clinic.  There was no indication by the doctor that the Veteran was precluded from working because of her service-connected disabilities. 

The Veteran was afforded a VA examination in December 2005.  The examination report states that the Veteran had remained unemployed since separation from service, although it indicated that she was working as a Pampered Chef representative since it allowed her to work at her own pace.  The examiner did not provide any opinion regarding whether the Veteran was precluded from working due to service-connected disabilities. 

The Board finds that the December 16, 2005 VA examination report includes evidence of unemployability as the examiner noted that the Veteran had remained unemployed since her military separation due to her service-connected migraine headaches.  While the examiner noted that the Veteran was currently working as a Pampered Chef representative, the Veteran submitted income information which demonstrated that she earned only $478.33 for all of 2005.  She also testified that she actually was never able to volunteer at the Veterinary Hospital even though she had previously considered this.  The Board finds that the Veteran's minimal work as a Pampered Chef representative is not considered a substantially gainful occupation.

Given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the Board finds that a claim for a TDIU was reasonably raised by the December 2005 VA examination report.  Therefore, the examination report constitutes an informal claim for a TDIU dated December 16, 2005, the date of the examination.  See 38 C.F.R. § 3.157; See Roberson, 251 F.3d at 1378.

As the Board has determined that the Veteran met the percentage criteria for TDIU effective December 16, 2005, the Board determines that the Veteran meets the remaining criteria for a TDIU as of this date as well.

The Board notes that Veteran contends that her Temporary Disability Retirement List (TDRL) documentation should have been construed as an informal claim for TDIU, and thus, the effective date should be the day after her separation from service in February 2005. 

The Veteran was medically discharged from the Air Force and placed on the TDRL in February 2005 because of migraine headaches and chronic low back pain.  Effective in October 2006, the Secretary of the Air Force directed the Veteran's removal from the TDRL and she went into permanent retirement with a compensable disability rating of 50 percent for physical disability in accordance with the Department of Defense and Veterans Administration Schedule for Rating Disabilities guidelines. 

As previously stated, 38 C.F.R. § 3.157(b) provides that under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim. Specifically, 38 C.F.R. § 3.157(b)(1)  states that the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the TDRL will be accepted as the date of receipt of claim.  The regulation further states that its provisions only apply when a claim specifying the benefits sought is received within one year from the date of such examination, treatment, or hospital admission. 

Here, the Veteran underwent a TDRL evaluation in August 2006, after which the U.S. Air Force Physical Evaluation Board (PEB) made its recommendation that the Veteran be removed from the TDRL list and be placed into permanent retirement.  The August 2006 evaluation, if construed as an informal claim, would not allow for an earlier effective date.  Moreover, the evaluations conducted prior to the Veteran's placement on the TDRL and separation in February 2005 would not allow for an earlier effective date, because no claim was filed until more than a year after those evaluations.  Accordingly, despite the Veteran's assertion, an effective date of February 2005, the day after her separation from service, is not available.

In summary, the criteria for TDIU benefits were met effective the date of the Veteran's December 16, 2005 informal claim for TDIU, and that an effective date for TDIU should be established.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


ORDER

Entitlement to an increased compensable disability rating for left leg shin splints/stress fracture is denied.

Entitlement to an increased compensable disability rating for right leg shin splints/stress fracture is denied.

Entitlement to an increased compensable disability rating for a left ankle sprain is denied.

Entitlement to an effective date of December 16, 2005 for the grant of TDIU, is granted.


REMAND

The Veteran seeks an increased compensable rating for her service-connected right ankle disability.  The Board observes that the most recent VA examination in November 2010 for this disability is almost 2 years old.  

On VA examination in November 2010, x-rays of the right ankle were normal.  A June 2011 x-ray of the right ankle revealed mild talonavicular joint osteoarthritis. 

Additionally, at his August 2012 hearing, the Veteran testified that while her left ankle disability had remained consistent, her right ankle disability had worsened.  

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right ankle disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should undergo a VA examination to determine the current severity of her service-connected right ankle disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected right ankle disability to include complete range of motion findings for the affected joints.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


